Citation Nr: 1451587	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  13-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to November 21, 2012 and in excess of 40 percent thereafter for degenerative joint disease of the lumbar spine.

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower left extremity.

3. Entitlement to an initial rating in excess of 10 percent for limitation of extension of the thigh due to degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to February 1956.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from February 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The February 2009 rating decision granted service connection for degenerative joint disease of the lumbar spine and awarded a 10 percent rating, effective July 12, 2002.  Thereafter, the June 2013 rating decision, in pertinent part, increased the rating for degenerative joint disease of the lumbar spine to 20 percent effective July 12, 2002 and to 40 percent, effective November 21, 2012.  The rating decision also granted service connection for radiculopathy, lower left extremity and assigned a 10 percent rating, effective July 12, 2002 and for limitation of extension of the thigh due to degenerative joint disease of the left hip and assigned a 10 percent rating, effective November 21, 2012.

This case was previously before the Board in May 2014, at which time it was remanded to the RO for further development.

The Board notes that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating claims where raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Here, while VA examiners have determined that his service-connected lumbar spine and thigh disabilities impacted his ability to work, there is no indication that the Veteran is currently unemployed due to his service-connected disabilities.  Thus, to date TDIU has not been raised by the record.  In the Remand portion of this decision, the Board will instruct that the Veteran be sent the paperwork to file such claim if he is indeed unemployed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide this claim.

A review of the electronic claims file indicates that the Veteran has been awarded Social Security Administration (SSA) benefits.  However, while a copy of such records had been contained within the paper claims file when this matter was last before the Board, at present they are not contained in the electronic file.  Moreover, the rating period for at least one disability presently on appeal dates back to the time of the SSA determination, suggesting that such records would be relevant to the present appeal.  Accordingly, remand is necessary to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Additionally, pursuant to the Board's May 2014 remand directives, the Veteran was afforded a VA examination in July 2014 for his service-connected thigh disability.  The Veteran reported flare-ups caused by prolonged sitting or walking.  Although the examiner discussed functional impact with repetitive motion, he did not explain whether there was any functional limitation specifically related to the periods of flare-ups, as required by  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the records considered in the SSA decision granting disability benefits.

2. Ask the Veteran to complete a formal application for a TDIU. 

3. Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for a TDIU.

4. Schedule the Veteran for an orthopedic examination for his service-connected thigh disability.  All range of motion findings should be noted and the examiner should state whether there is any additional functional limitation with repetitive movement or at times of flare-up.  The extent of additional limitation should be expressed in degrees.  If no flare-ups are presently reported the examiner should still estimate the functional impact of the flare-ups noted at the July 2014 examination.

The examiner should also make a determination as to whether the Veteran's service-connected disabilities would prevent him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him. 

Gainful employment means employment that is not sheltered and pays above the poverty rate for a single person.

The examiner should provide reasons for all opinions.  If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that inability.

5. If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


